DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the claims filed 7/24/2019.
Claims 1- 20 are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/24/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burge et al. in US Patent 5127794 (“Burge”).
Regarding claim 16, Burge discloses a turbine shroud segment adapted to extend part-way around a turbine wheel in a gas turbine engine, the turbine shroud segment comprising 	a carrier 34 (see Fig. 1 and 2) adapted to be coupled to a turbine case 20, a blade track segment .

Claim(s) 16 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Leary et al. in US Patent Application Publication 2017/0037740 (“O’Leary”).
Regarding claim 16, O’Leary discloses a turbine shroud segment (abstract) adapted to extend part-way around a turbine wheel in a gas turbine engine (Fig. 1), the turbine shroud segment comprising 	a carrier 38 (see Fig. 4-5) adapted to be coupled to a turbine case (of the engine of Fig. 1), a blade track segment 40 that extends partway around a central reference axis to define in-part a primary gas path, and 	a mounting assembly 80 configured to couple the blade track segment 40 to the carrier 38, the mounting assembly including a first hanger 80 and a second hanger 80 spaced apart circumferentially from the first hanger (see two mounting assemblies in the blade track and carrier of Fig. 4), wherein each of the first hanger and the second hanger is T-shaped (see the T-shape cross section of the mounting assembly in Fig. 5, and particularly see paragraph [0050] where O’Leary discloses couplers 80 as equivalent to that of US Patent Application 15/004436, now US Patent 10184352) and includes a bracket engaged with the blade track segment and a shaft that extends radially outward from the bracket through an aperture in the carrier (see Fig. 3 and 5, and paragraph [0034] of US10184352 clearly 
Regarding claim 19, O’Leary discloses the turbine shroud of claim 16, wherein the shaft of each hanger is shaped to include a cooling impingement hole that extends radially through the shaft and is configured to provide a flow of cooling air to the blade track segment (see the cooling flow path extending radially through member 80, unnumbered in Fig. 5; this structure is also disclosed in US10184352 as passageway 65 in Fig. 5).
Allowable Subject Matter
Claims 1-15 and 20 are allowed.  Claims 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claim 1, the art of record is silent to a turbine shroud segment adapted to extend part-way around a turbine wheel in a gas turbine engine, the turbine shroud segment comprising a carrier made from metallic materials and adapted to be coupled to a turbine case, a blade track segment made from ceramic matrix composite materials, the blade track segment shaped to include a runner that extends partway around a central reference axis to define in-part a primary gas path and an attachment feature that extends radially-outwardly from the runner, and a mounting assembly a heat shield coupled to the bracket of the hanger and having a shield panel arranged radially between the runner of the blade track segment and the bracket to resist the transmission of heat from the runner to the bracket.  It is noted that the “attachment feature” of claim 1 is understood to be an attachment box which accommodates the claimed brackets, as disclosed by applicant such as in paragraph [0013].	Claims 2-15 ultimately depend on claim 1.	The art of record demonstrates various turbine shroud segment mounting assemblies, including assemblies with hangers that have brackets that engage black track segments.  None of the art of record, however, discloses the particular positioning of a heat shield having a shield panel as required in claim 1.
Regarding claim 17, the art of record is silent to a structure comprising a heat shield coupled to each of the brackets established in claim 16.  Claim 18 depends on claim 17.
Regarding claim 20, the art of record is silent to a method of assembling a turbine shroud segment, the method comprising 	providing a carrier segment that is shaped to define an attachment-receiving space, 	providing a blade track segment that includes a runner that extends partway around a central reference axis and an attachment box that extends radially-outwardly from the runner to define a cavity immediately outward of the runner, 	providing a mounting assembly that includes (i) at least one hanger with a bracket and a shaft that extends radially outward from the bracket, (ii) a heat shield having a shield panel and an attachment clip configured to couple to the at least one hanger, and (iii) a nut configured to couple to the shaft of the at least one hanger, 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20170022840 to Thomas et al. is considered particularly relevant but cannot be mapped to instantaneous disclosure because it lacks any disclosure of an aperture in a carrier through which equivalent shafts 48 of hangers would extend.  It notably also lacks an equivalent heat shield. US20140023490 discloses a T-shaped hanger with a cooling hole through it, but fails to disclose two circumferentially spaced T-shaped hangers in the same shroud segment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDON T BROCKMAN whose telephone number is (571)270-3263.  The examiner can normally be reached on Mon-Fri 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745